Case: 15-13429   Date Filed: 04/11/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13429
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:14-cr-00093-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

KEVIN D. WEBSTER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 11, 2016)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13429     Date Filed: 04/11/2016    Page: 2 of 2


      Donald M. Sheehan, appointed counsel for Kevin Webster in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel=s motion to withdraw is GRANTED, and Webster=s convictions and

sentences are AFFIRMED.




                                           2